Exhibit 10.4

 

FIFTH AMENDMENT TO FACILITY AGREEMENT

 

This FIFTH AMENDMENT TO FACILITY AGREEMENT (this “Fifth Amendment”) is dated as
of January 15, 2013 and made between:

 

(1)FAR EAST ENERGY (BERMUDA), LTD., a company incorporated in Bermuda with its
registered office at Clarendon House, 2 Church Street, Hamilton HM II, Bermuda
with registration number 36700 (the “Borrower”);    

(2)FAR EAST ENERGY CORPORATION, a company incorporated in the State of Nevada,
United States of America, with its registered office at 711 S. Carson Street,
Suite 4, Carson City, Nevada with registration number NV20001201882 (the
“Guarantor”); and    

(3)STANDARD CHARTERED BANK as lender (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

(A)The Borrower, the Guarantor and the Lender are parties to a U.S.$25,000,000
Facility Agreement dated as of November 28, 2011 as amended by an Amendment
Letter Agreement dated as of May 21, 2012, as further amended by a Second
Amendment to Facility Agreement dated as of November 28, 2012, as further
amended by a Third Amendment to Facility Agreement dated as of December 18, 2012
and as further amended by a Fourth Amendment to Facility Agreement dated as of
January 8, 2013 (the “Facility Agreement”) providing for a secured term loan
facility for the purposes described therein.    

(B)The Facility is fully drawn in the amount of U.S.$25,855,512.16, which
includes capitalized interest of U.S.$730,512.16 (the “Capitalized Interest
Amount”) and an additional Loan in the amount of U.S.$125,000 (the "Overrun
Facility Amount") drawn on January 11, 2013.    

(C)The Loans made under the Facility are due to be repaid on the Termination
Date of January 15, 2013.    

(D)Accrued interest on each Loan in the aggregate amount of U.S.$197,186.29 (the
“Accrued Interest Amount”) is due on January 15, 2013.    

(E)The Borrower has requested, among other things, that (i) the Termination Date
under the Facility Agreement be extended for a period of up to twelve (12)
Months; and (ii) that the Lender consent to the Borrower’s entry into certain
financing arrangements, the proceeds of which will be used to partially repay
the Loans.    

(F)In connection with this Fifth Amendment, the Lender has agreed to (i) permit
the Borrower and the Guarantor to enter into the Indenture (as defined below) on
the terms set forth herein; (ii) amend and restate certain existing Security
Documents and enter into certain intercreditor arrangements with the Note
Trustee and the Collateral Agent (each, as defined below); and (iii) appoint the
Collateral Agent to hold certain collateral for the benefit of the Lender, the
Note Trustee and the Holders (as defined below).    

(G)As a condition precedent to the effectiveness of this Fifth Amendment, the
Borrower shall, among other things (i) repay the Loans in an aggregate amount
equal to U.S.$4,125,000 and repay the Capitalized Interest Amount of
U.S.$730,512.16 so that on the Effective Date, the aggregate principal amount
outstanding under the Facility Agreement will be U.S.$21,000,000 (the “Effective
Date Principal Amount”); and (iii) pay to the Lender the Accrued Interest Amount
and the Amendment Fees (as defined below).

 

1

Exhibit 10.4

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1.Interpretation

     

1.1Definitions

 

In this Fifth Amendment:

 

“Amended and Restated Security Agreement” means the Amended and Restated
Security Agreement dated on or about the date of this Fifth Amendment among the
Collateral Agent, the Borrower, the Guarantor and the Lender.

 

“Amended and Restated Share Pledge Agreement” means the Amended and Restated
Share Charge Agreement dated on or about the date of this Fifth Amendment among
the Collateral Agent, the Guarantor and the Borrower, as acknowledged by the
Lender in respect of all present and future Shares in the Borrower.

 

“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent for the benefit of the Lender, the Holders (as defined
below) and the Note Trustee (as defined below), together with its successors and
assigns in such capacity.

 

“Effective Date” means the date on which the Lender confirms to the Borrower
that it has received all of the documents and other evidence required under
Clause 2 (Conditions Precedent and Effectiveness) of this Fifth Amendment in
form and substance satisfactory to the Lender.

 

“Hong Kong Account Charge Agreement” means the Charge Over Accounts dated on or
about the date of this Fifth Amendment among the Collateral Agent, the Borrower,
the Lender and the Account Bank.

 

"Indenture" means the Indenture dated on or about the date of this Fifth
Amendment among the Borrower as issuer, the Guarantor as guarantor and Wells
Fargo Bank, National Association as Note Trustee and Collateral Agent, pursuant
to which the Borrower issued U.S.$60,000,000 of its senior secured notes due
2016 on or about the date of the Fifth Amendment, and pursuant to which the
Borrower may in future issue certain additional notes.

 

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated on or about the date of this Fifth Amendment among the Lender,
the Borrower, the Guarantor, the Collateral Agent and the Note Trustee.

 

1.2Interpretation

     

(a)Capitalized terms used and not defined in this Fifth Amendment have the
meaning ascribed to them in the Facility Agreement.    

(b)The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Fifth Amendment as if they were set out in full in this Fifth Amendment,
except that references to ‘this Agreement’ are to be construed as references to
this Fifth Amendment.

 

2

Exhibit 10.4

 

2.Conditions Precedent and effectiveness

 

It shall be a condition precedent to the effectiveness of this Fifth Amendment
that the Lender has received all of the following documents and other evidence
in form and substance satisfactory to the Lender:

 

2.1The following documents in respect of the Obligors:

     

(a)A copy of the constitutional documents of each Obligor.    

(b)A copy of a resolution of the board of directors of each Obligor:    

(i)approving the terms of, and the transactions contemplated by, the Transaction
Documents (as defined below) to which it is a party and resolving that it
execute the Transaction Documents to which it is a party;    

(ii)authorizing a specified person or persons to execute the Transaction
Documents to which it is a party on its behalf;    

(iii)authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by it under or
in connection with the Transaction Documents to which it is a party; and    

(iv)in the case of a Guarantor, resolving that it is in the best interests of
the relevant guarantor to enter into the transactions contemplated by the
Transaction Documents to which it is a party.    

(c)A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above.    

(d)A certificate of an authorized signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Clause 2 (Conditions
Precedent and Effectiveness) is correct, complete and in full force and effect
as at a date no earlier than the Effective Date.    

(e)A certificate as to the existence and good standing (including verification
of tax status, if available) of each Obligor from the appropriate governmental
authorities in such Guarantor’s jurisdiction of organization, in form and
substance satisfactory to the Lender and its legal advisors.    

2.2A duly executed original of the following documents (the “Transaction
Documents”):

     

(a)this Fifth Amendment;    

(b)the Intercreditor Agreement;    

(c)the Amended and Restated Security Agreement;    

(d)the Hong Kong Account Charge Agreement; and    

(e)the Amended and Restated Share Pledge Agreement.    

2.3Evidence of the completion of the U.S.$60,000,000 debt offering contemplated
by the term sheet dated December 17, 2012 between the Borrower, the Guarantor
and Ashmore Investment Management Limited and/or its affiliates pursuant to the
Indenture, and receipt by the Borrower of the net cash proceeds of such debt
offering.

 

3

Exhibit 10.4

 

2.4Evidence that the Borrower has repaid (i) the Loans in an amount equal to
U.S.$4,125,000, and (ii) the Capitalized Interest Amount of U.S.$730,512.16.    

2.5Evidence that any interest payable by the Borrower under the Facility
Agreement, including but not limited to the Accrued Interest Amount, has been
paid.    

2.6Legal opinions of (i) Baker & McKenzie LLP, legal advisors to the Borrower
and the Guarantor, in respect of New York law and Hong Kong law; (ii) Conyers
Dill & Pearman Limited, legal advisors to the Borrower, in respect of Bermuda
law; and (iii) Emmel & Klegerman PC, legal advisors to the Guarantor, in respect
of Nevada law, in each case substantially in the form distributed to the Lender
prior to signing this Fifth Amendment.    

2.7Confirmation from the Lender that it has received evidence reasonably
satisfactory to it that each Obligor shall have taken or caused to be taken all
of the actions, executed and delivered or caused to be executed and delivered
all of the agreements, documents and instruments, and delivered all of the
filings and recordings necessary to create in favor of the Collateral Agent (for
the benefit of, among others, the Lender) a valid and (upon such filing and
recording) first priority security interest in the Security given pursuant to
the Security Documents.    

2.8Evidence that all costs and expenses of the Lender (including professional
fees) incurred prior to the Effective Date in connection with the Group, the
Finance Documents and this Fifth Amendment have been paid by the Borrower.    

2.9Evidence that the amendment fee set forth in Clause 7.1 (Amendment Fees) has
been paid by the Borrower.    

2.10A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document.    

3.REPRESENTATIONS AND WARRANTIES

     

Each Obligor jointly and severally represents and warrants to the Lender on the
date of this Fifth Amendment and on the Effective Date that:

 

(a)The obligations expressed to be assumed by it in this Fifth Amendment are
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of creditors rights generally) legal,
valid, binding and enforceable obligations.    

(b)All of the representations and warranties contained in clauses 18.1 – 18.29
(Representations) of the Facility Agreement are true and correct.    

4.amendments to Facility agreement

 

The amendments to the Facility Agreement listed in this Clause 4 shall take
effect on and from the Effective Date.

 

4.1Clause 1.1 (Definitions) of the Facility Agreement shall be amended by
inserting in the appropriate alphabetical order the following new definitions:

 

4

Exhibit 10.4

 

“2011 Financial Statements” means the audited consolidated financial statements
of the Guarantor for its financial year ended 31 December 2011.

 

“Amended and Restated Security Agreement” means the Amended and Restated
Security Agreement dated on or about the date of the Fifth Amendment among the
Collateral Agent, the Borrower, the Guarantor and the Lender, which agreement
amends and restates the Assignment of Shareholder Loans and the JPM Account
Charge Agreement.

 

“Amended and Restated Share Pledge Agreement” means the Amended and Restated
Share Charge Agreement dated on or about the date of the Fifth Amendment among
the Collateral Agent, the Guarantor and the Borrower, as acknowledged by the
Lender in respect of all present and future Shares in the Borrower, which
agreement amends and restates the Share Pledge Agreement.

 

“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent for the benefit of the Lender, the Note Trustee and the
Holders, together with its permitted successors in such capacity.

 

"Fifth Amendment" means the fifth amendment to this Agreement dated as of
January 15, 2013.

 

"Holder" means a person in whose name a note issued under the Indenture is
registered.

 

“Hong Kong Account Charge Agreement” means the Charge Over Accounts dated on or
about the date of the Fifth Amendment among the Collateral Agent and the
Borrower in respect of the Disbursement Account and the Prepayment Account.

 

"Indenture" means the Indenture dated on or about the date of the Fifth
Amendment among the Borrower as issuer, the Guarantor as guarantor and Wells
Fargo Bank, National Association as Note Trustee and Collateral Agent, pursuant
to which the Borrower issued U.S.$60,000,000 of its senior secured notes due
2016 on or about the date of the Fifth Amendment, and pursuant to which the
Borrower may in future issue certain additional notes.

 

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated on or about the date of this Fifth Amendment among the Lender,
the Borrower, the Guarantor, the Collateral Agent and the Note Trustee.

 

"JPM Account Charge Agreement" means the letter agreement dated as of June 18,
2012 among the Lender, the Borrower and the Guarantor in respect of the accounts
maintained by the Borrower and the Guarantor with JP Morgan Chase Bank, N.A.
with account numbers 113425681 and 113473723.

 

"Note Default" means the occurrence of an “Event of Default” under the
Indenture.

 

“Notes” means the notes issued to the Holders under the Indenture.

 

“Notes Indebtedness” has the meaning given to it in Clause 21.16 (Financial
Indebtedness).

 

"Note Trustee" means Wells Fargo Bank, National Association, in its capacity as
trustee under the Indenture, together with its permitted successors in such
capacity.

 

4.2The following existing definitions set forth in Clause 1.1 (Definitions) of
the Facility Agreement shall be deleted in their entirety and restated as
follows:

 

5

Exhibit 10.4

 

"Finance Document" means this Agreement, the Intercreditor Agreement, the
Subordination Agreement, any Security Document and any other document designated
as such by the Lender and the Borrower;

 

“Key Personnel” means (a) Michael McElwrath, the Chief Executive Officer, (b)
Bruce Huff, the Chief Financial Officer, and (c) any qualified successor
employed in replacement thereof within 45 days of the retirement, removal or
death of such officer who is (i) reasonably qualified to perform the duties of
the officer being replaced and (ii) approved by the Lender, any such approval
not to be unreasonably withheld or delayed.

 

"Security Document" means the Share Pledge Agreement, the Amended and Restated
Share Pledge Agreement, the Account Charge Agreement, the Hong Kong Account
Charge Agreement, the Assignment of Shareholder Loans, the JPM Account Charge
Agreement, the Amended and Restated General Security Agreement and any other
security document that may at any time be given as security to or in connection
with any Finance Document.

 

"Repeating Representations" means each of the representations set out in Clauses
18.1 (Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority), 18.6 (Governing law and enforcement),
18.9 (No default), 18.11 (Pari passu ranking), 18.12 (No proceedings pending or
threatened), 18.13 (Property Rights), 18.24 (Financial statements), 18.25 (US
Anti-terrorism Laws), 18.26 (US Government Regulation) and 18.27 (ERISA
Matters).

 

“Termination Date” means January 15, 2014 (except that, if the Termination Date
would otherwise fall on a day which is not a Business Day, it will instead be
the immediately preceding Business Day).

 

4.3Clause 6.2 (Extension Option) of the Facility Agreement shall be deleted in
its entirety.

     

4.4Paragraph (a) of clause 7.2 (Mandatory prepayments) of the Facility Agreement
shall be amended by inserting in the appropriate alphabetical order the
following new definition:

“Asset Sale Proceeds” means an amount equal to 100% of the cash proceeds (net of
all fees and transaction costs properly incurred in connection with that
transaction and Taxes paid or reasonably estimated by an Obligor to be payable
(as certified by the relevant Obligor) as a result of that transaction) of any
sale, transfer, or disposition of any asset of an Obligor in circumstances where
the Borrower would be required, if sufficient proceeds were received in
connection with the transaction, to make an “Asset Sale Offer” under the
Indenture.

 

4.5Paragraph (b) of clause 7.2 (Mandatory prepayments) of the Facility Agreement
shall be amended by inserting the following new subparagraph (iv):    



(iv)all Asset Sale Proceeds;

 

4.6Clause 7.3(a) (Application of mandatory prepayment) of the Facility Agreement
shall be deleted in its entirety and restated as follows:    

(a)The Borrower shall apply all Net Debt or Equity Issuance Proceeds (if
received by the Guarantor, the Guarantor shall pay the same to the Borrower by
way of capital contribution) in prepayment of the Loans immediately when they
arise.    

4.7Paragraph 7.3 (Application of mandatory prepayment) of the Facility Agreement
shall be amended by inserting the following new paragraph (g):

 

6

Exhibit 10.4

 

(g)The Borrower shall apply all Asset Sale Proceeds (if received by the
Guarantor, the Guarantor shall pay the same to the Borrower by way of capital
contribution) in prepayment of the Loans immediately when they arise.    

4.8Paragraph (b) of Clause 7.7 (Change of control) shall be amended by replacing
the period at the end of subparagraph with a semi-colon, and by inserting the
following new subparagraph (iii):

 

(iii)the occurrence of any event constituting a “Change of Control” under the
Indenture.

 

4.9Each of paragraphs (a) and (b) of Clause 18.24 (Financial statements) of the
Facility Agreement shall be amended by replacing the words “Original Financial
Statements” with “2011 Financial Statements”.    

4.10Paragraph (c) of Clause 18.24 (Financial statements) of the Facility
Agreement shall be amended by replacing the words “31 December 2010” with “31
December 2011”.

 

4.11Clause 19.3 (Information: miscellaneous) of the Facility Agreement shall be
amended replacing the period at the end of paragraph (h) with the word “and;”
and by inserting the following new paragraph (i):    

(i)to the extent not otherwise required to be supplied under this Clause 19.3,
all reports, certificates, documents and other information dispatched by an
Obligor to the Note Trustee under the Indenture, at the same time as they are
dispatched to the Note Trustee.

 

4.12Clause 20.1 (Liquidity Test) of the Facility Agreement shall be amended by
adding the words "the day after" between the words "for the Quarter Period
commencing on" and the words "such Quarter Date".    

4.13Subparagraph (c)(v) of clause 21.9 (Negative Pledge) of the Facility
Agreement shall be amended by adding the words “, or pursuant to any security
document that may at any time secure the Notes Indebtedness, provided that such
security document was entered into in accordance with the terms of the
Intercreditor Agreement, and provided further that the Notes Indebtedness is not
secured by assets other than the Charged Assets” after the words “Finance
Document”.    

4.14Clause 21.15 (Restricted Payments) of the Facility Agreement shall be
amended by adding the following new paragraph (c):    

(c)The Borrower shall not pay, repay or prepay any principal amount in respect
of, or redeem, purchase or defease any of the Notes at any time until and unless
all of the Loans and all other amounts due under this Agreement have been
irrevocably paid in full in cash.

 

4.15Paragraph (a) of clause 21.16 (Financial Indebtedness) of the Facility
Agreement shall be deleted in its entirety and restated as follows:    

(a)Financial Indebtedness (i) arising under the Finance Documents; or (ii)
arising under the Indenture (the “Notes Indebtedness”) in the aggregate
principal amount of up to U.S.$75,000,000 (excluding capitalized interest),
provided that an amount equal to 10 per cent. of the principal amount of any
additional Notes issued under the Indenture after the date of the Fifth
Amendment shall be applied in prepayment of the Loans in accordance with clause
5.1(b) of the Fifth Amendment, and provided further that the Obligors shall not
consent to any amendment or modification of the Indenture after the date of the
Fifth Amendment that would cause the terms of the Indenture, taken as a whole,
to be materially more restrictive than the terms of the Indenture on the date of
the Fifth Amendment;

 

7

Exhibit 10.4

 

4.16Subparagraph (d)(iv) of clause 21.16 (Financial Indebtedness) of the
Facility Agreement shall be amended by replacing the words “paragraph (iv)” with
the words “paragraph (d)”.    

4.17Clause 21.16 (Financial Indebtedness) of the Facility Agreement shall be
amended by inserting the following new paragraph (h):    

 

(h)If the Borrower proposes to incur Financial Indebtedness for the purpose of
refinancing the Loans (a “Future Financing”) that is (i) on market terms and
conditions; (ii) in an aggregate stated facility amount at least equal to (x)
the Loans and other amounts due under this Agreement and (y) all amounts due
under the Indenture; and (iii) contains a use of proceeds that includes payment
of the amounts described above before any other use of proceeds (regardless of
the contemplated drawdown schedule or timing of such payment under such Future
Financing) (a “Qualifying Future Financing”), then the consent of the Lender to
such Qualifying Future Financing shall not be unreasonably withheld; provided
that if the Lender has assigned or transferred all of the Loans (any sale,
assignment or sale of a participation in such Loans, in each case, that results
in or grants such buyer, assignee or participant the right to consent to a
Qualified Future Financing or to direct the Lender's consent to a Qualified
Future Financing being deemed the sale or assignment of all of the Lender's
Loans for the purpose of this paragraph (h)), the consent of the Lender to such
Qualifying Future Financing shall not be required.    

4.18Sub-paragraph (b)(i) of Clause 21.17 (Loans and guarantees) of the Facility
Agreement shall be amended by adding the words ", or any guarantee by a member
of the Group of the Borrower's obligations under the Indenture, provided that
if, following the date of the Fifth Amendment, any member of the Group shall
guarantee the Borrower’s obligations under the Indenture, the Borrower shall
procure that such member of the Group shall concurrently accede to this
Agreement as guarantor and grant security to the Collateral Agent for the
benefit of the Lender on such terms as shall be reasonably requested by the
Lender;".    

4.19Clause 22.5 (Cross default) of the Facility Agreement shall be amended by
adding the following new paragraph (f):

 

(f)The occurrence of a Note Default.

 

4.20Clause 22.18 (Ministry of Commerce approval) of the Facility Agreement shall
be deleted in its entirety.

     

4.21Clause 22 (Events of Default) of the Facility Agreement shall be amended by
inserting the following new Clause 22.20:

 

22.20Automatic Acceleration

 

If an Event of Default occurs under paragraphs (c) or (d) of Clause 22.7
(Insolvency Proceedings) in relation to any Obligor:

 

(a)the Commitment shall immediately be cancelled; and    

(b)all of the Loans, together with accrued interest, and all other amounts
accrued under the Finance Documents shall be immediately due and payable.

 

8

Exhibit 10.4

 

4.22Clause 22.28 (Set-off) of the Facility Agreement shall be amended by adding
the words “or any Affiliate of the Lender” after the words “against any matured
obligation owed by the Lender”.    

4.23Paragraph (b) of clause 29.2 (Addresses) of the Facility Agreement shall be
deleted in its entirety and restated as follows:

 

(b)in the case of the Lender:

 

Standard Chartered Bank
1095 Avenue of the Americas
New York, NY 10036, USA
Fax: +1 646 455 6395
Email: Marc.Chait@sc.com
Attention: Marc Chait

 

and

 

Standard Chartered Bank
6th Floor, 1 Basinghall Avenue
London, EC2V 5DD, England
Fax: +44 020 7885 7930
Email: Paul.a.Johnson@sc.com
Attention: Paul Johnson

 

5.LIMITED WAIVERS

     

5.1Waivers

     

Subject to the terms and conditions of this Fifth Amendment and in reliance on
the representations and warranties made pursuant to Clause 3 (Representations
and Warranties) hereof, the Lender:

 

(a)permanently waives any Default or Event of Default arising from any breach of
clause 20.1 (Liquidity Test) of the Facility Agreement that occurred prior to
the Effective Date; and

 

(b)waives the requirement under Clauses 7.2(b) (Mandatory prepayments) and
7.3(a) (Application of Mandatory prepayment) of the Facility Agreement that the
proceeds received by the Borrower in connection with its issuance of Notes be
applied in repayment of the Loans; provided that such proceeds received on the
date of this Fifth Amendment are partially applied in payment of the amounts
described in Clauses 2.4, 2.5, 2.8 and 2.9 hereof, and provided further that if
the Borrower issues additional Notes under the Indenture at any time after the
date of the Fifth Amendment, the Borrower shall immediately repay the Loans in
an amount equal to 10 per cent. of the principal amount of such additional
Notes. For the avoidance of doubt, the waiver in this clause (b) does not apply
to any cash or cash equivalent proceeds received in connection with the exercise
of warrants issued to the Holders and any such proceeds shall be applied in
repayment of the Loans in accordance with this Agreement.    

5.2Limitation of waivers

     

(a)Without limiting the generality of the provisions of clause 32 (Remedies and
Waivers) of the Facility Agreement, the waivers set forth above shall be limited
precisely as written and relate solely to any non-compliance by the Obligors
with the terms of the Facility Agreement in the manner and to the extent
described above, and nothing in this Fifth Amendment shall be deemed to
prejudice any right or remedy that the Lender may now have or may have in the
future under or in connection with the Finance Documents or any other instrument
or agreement referred to therein.

 

9

Exhibit 10.4

 

(b)Except as expressly set forth herein, the terms, provisions and conditions of
the Facility Agreement and the other Finance Documents shall remain in full
force and effect and in all other respects are hereby ratified and confirmed.

 

6.release of lender and related parties

 

Each Obligor voluntarily and knowingly releases, holds harmless, and forever
discharges the Lender and each of the Lender’s predecessors, agents,
shareholders, partners, directors, officers, employees, representatives,
professionals and their respective successors and assigns (the “Released
Parties”) from all possible claims, demands, actions, causes of action, damages,
costs or expenses, and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the Effective
Date which any Obligor may now or hereafter have against any of the Released
Parties and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
the exercise of any rights and remedies under, and all other matters relating
to, the Finance Documents, and the negotiation and execution of this Fifth
Amendment.

 

7.Amendment Fees

 

In consideration of the amendments and waivers above, the Borrower shall pay to
the Lender the amendment fees set forth in this Clause 7 (the “Amendment Fees”).
The Amendment Fees will be due and payable as follows:

 

7.1An amendment fee equal to 1.0% of the Effective Date Principal Amount will be
due and payable on the Effective Date.    

7.2An amendment fee equal to 1.0% of the aggregate amount of the then
outstanding Loans will be due and payable on June 30, 2013.    

8.MISCELLANEOUS

     

8.1Finance Document

 

This Fifth Amendment is a Finance Document.

 

8.2Costs and expenses

 

The Borrower agrees that the provisions of clause 16 (Costs and Expenses) of the
Facility Agreement shall apply to this Fifth Amendment.

 

8.3Counterparts

 

This Fifth Amendment may be executed in any number of counterparts, and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Fifth Amendment.

 

8.4Reservation of rights

 

The Parties reserve all rights with respect to any continuing or future Default.

 

10

Exhibit 10.4

 

8.5Confirmations

  

(a)The Guarantor hereby acknowledges that it has read this Fifth Amendment and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Fifth Amendment, its guarantee of the Borrower’s
obligations under the Finance Documents (the “Guaranteed Obligations”) shall not
be impaired or affected and such guarantee is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects.

 

(b)The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the amendment of the Facility Agreement pursuant to this Fifth
Amendment and the execution of the Transaction Documents shall not constitute a
regrant of any existing Security granted in connection with the Facility
Agreement (the “Existing Security”), (iii) the Existing Security shall remain in
full force and effect after giving effect to this Fifth Amendment, and (iv) the
Existing Security extends to the Guaranteed Obligations as amended pursuant to
this Fifth Amendment.    

8.6Governing law

 

THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

[Signature page follows]

 

11

 

 

This Fifth Amendment has been entered into as of the date stated at the
beginning hereof.

 

SIGNATORIES

 

BORROWER:

 

FAR EAST ENERGY (BERMUDA), LTD.

 

By: /s/ Michael R. McElwrath   Name: Michael R. McElwrath   Title: Chairman  

 

GUARANTOR:

 

FAR EAST ENERGY CORPORATION

 

By: /s/ Michael R. McElwrath   Name: Michael R. McElwrath   Title: Chief
Executive Officer and President  

 

LENDER:

 

STANDARD CHARTERED BANK

 

By: /s/ P.A. Johnson   Name: P.A. Johnson   Title: Regional Head         By: /s/
Marc Chait   Name: Marc Chait   Title: Director  

 



Signature page to Fifth Amendment



 



 

